Citation Nr: 0801400	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial evaluation for left leg 
edema associated with sarcoidosis, currently evaluated as 20 
percent disabling.  

2.  Entitlement to a higher initial evaluation for right leg 
edema associated with sarcoidosis, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
sarcoidosis.

4.  Entitlement to a higher initial evaluation for 
asbestosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and May 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in N. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a November 2006 VA pulmonary function 
test report to the RO in November 2006.  Thereafter, in May 
2007, the RO sent the Board a February 2007 VA examination 
report which relevant to his sarcoidosis and leg edema 
claims.  These pieces of evidence were not considered by the 
RO, and the veteran has not waived RO consideration.  
Accordingly, remand is warranted.  See 38 C.F.R. 
§ 20.1304(c).

The veteran filed a notice of disagreement in November 2006 
with the RO's May 2006 assignment of an initial 30 percent 
rating for his service-connected asbestosis.  A statement of 
the case has not been issued.  This being the case, the Board 
must remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the veteran's claims 
for higher ratings for sarcoidosis and 
right and left leg edema, with 
consideration of all evidence received 
since July 2006 and the revisions to 
the rating schedule concerning 
respiratory conditions, effective 
October 6, 2006.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

2.  Issue the veteran a statement of 
the case on the issue of entitlement to 
a higher initial evaluation for 
asbestosis, rated as 30 percent 
disabling.  If he perfects an appeal of 
this claim, return it to the Board in 
accordance with the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

